DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 01/17/2022 has been entered and fully considered. Claims 1, 5, 7-10, 13-16, 20-23 and 25-34 are pending, of which claims 1, 15, 25 and 29 are currently amended and claims 32-34 are new. Claims 2-4, 6, 11, 12, 17-19 and 24 are cancelled. No new matter has been added.
In view of the amendment, the previous rejections of claims 1, 5, 7-10, 13-16, 20-23 and 25-28 under 35 USC 112 are withdrawn, however claim 34 is rejected on new grounds under 35 USC 112, the previous rejections under 35 USC 103 are maintained, and new claims 32-34 are also rejected under 35 USC 103. This action is final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 34 recites the limitation “the battery housing part” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 9, 15, 16, 20-23, 25-27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-082167 A (Okamoto) in view of US 2009/0130530 A1 (Tanaka).

    PNG
    media_image1.png
    569
    772
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    588
    826
    media_image2.png
    Greyscale

Regarding claims 1, 5, and 15, Okamoto discloses a battery housing (power supply container 8) for receiving a traction battery (battery unit 23 for driving a vehicle) [0015], [0013], the battery housing 8 comprising a battery housing part (lower container 21) defining a battery mounting surface and a cover (upper container 22), which together with the battery housing part 21 defines a receiving region for the traction battery 23 [0015], the cover 22 having a contact surface (upper flange 221) and the battery housing part 21 having a counter contact surface (lower flange 211), wherein the contact surface of the cover and the contact counter surface of the battery housing part lie against each other (overlapped portion) in a contact region [0015], and wherein a shielding plate (shielding plate 37) extends into a shielding region, the shielding region being arranged between the receiving region (accommodating chambers r1, r3) and the contact region 211, 221 in order to bring about shielding in the shielding region [0020], wherein the shielding plate 37 is connected to (abuts, in contact with) the cover 22 [0009], [0019] in order to position the shielding plate 37 in a predetermined manner in the battery housing 8 when the cover 22 is fastened to the battery housing part 21 (sealed container) [0014], wherein the shielding plate 37 comprises a mounting portion (upper horizontal portion of shielding plate 37) that is connected to the cover 22 and a leg (vertical portion of shielding plate 37) that extends downwardly from the mounting portion toward the battery housing part 21, wherein the shielding plate37 is a unitary member, and the leg of the shielding plate 37 extends in a vertical direction adjacent a vertical side wall (casing 34) of the traction battery 23 that is mounted to the battery housing part 21 [0017], and wherein a free end of the leg of the shielding plate 37 is disconnected and spaced apart from the battery mounting surface of the battery housing part 21 by a predetermined gap. See Figs. 3, 5.
Okamoto does not disclose that the connection between the cover 22 and the mounting portion of the shielding plate 37 is a fixed connection. Okamoto does however teach that the shield frame 35 is fixed to the lower container 21 and grounded (electrically conductively connected) to the lower container 21 [0018]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to form the connection between the mounting portion of the shielding plate 37 and the cover 22 as a fixed connection, similarly to the connection between the shield frame 35 and the lower container 21, with the reasonable expectation of grounding the shielding plate 37 to the cover 22. Okamoto also teaches that the high rigidity of the shielding frame 35 can suppress breakage of the battery unit 23 and damage to the electronic control device 27 located on the front side of the shielding frame 35 when the vehicle receives an overload due to rear collision [0019], [0023]. Therefore one of ordinary skill in the art, who would have expected that such a fixed connection would increase the rigidity of the shielding plate 37, also would have been motivated to fixedly connect the mounting portion of the shielding plate 37 to the cover 22 with the reasonable expectation of further contributing to preventing damage in the event of a collision.
Okamoto does not disclose that the leg of the shielding plate 37 is sized to overlap the vertical side wall of the traction battery for shielding against electromagnetic radiation produced by the traction battery. However, it nevertheless would have been obvious to one of ordinary skill in the art to modify the size/shape of the leg so that it extends further downward, whereby it would overlap the vertical side wall of the traction battery and be fully capable of shielding against electromagnetic radiation produced by the traction battery, because it would increase the shielding provided by the leg. Note that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See also In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04 IV. Furthermore, note that "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), MPEP 2114 II. In an alternative interpretation, it also would have been obvious to one of ordinary skill in the art to modify the leg so as to be connected to the shielding frame 35 on its side instead of on its top, as an obvious rearrangement of the connection which is a matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); MPEP 2144.04 VI. C.
Okamoto does not teach that a plurality of perforations arranged in a pre-determined pattern are disposed on the leg for electrical shielding of the battery housing. Tanaka however teaches that an electromagnetic shield may be formed by either a continuous conductive sheet or by a metal mesh such as a net having apertures in a thickness direction, wherein the metal mesh can obtain lightening [0080]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to form the leg of the shielding plate of Okamoto from a metal mesh having a plurality of perforations arranged in a pre-determined pattern, because it is known from Tanaka as an equivalent to a continuous conductive sheet suitable for an electromagnetic shield, and because lightening could be obtained.
Regarding claim 7, Okamoto does not teach any perforations for electrical shielding in the mounting portion.
Regarding claim 9, Okamoto further discloses that the power supply container 8 (battery housing) including the lower container 21 (battery housing part) and the upper container 22 (cover) is metal [0015].
Regarding claim 16, Okamoto further discloses that the battery mounting surface of the battery housing part (lower container 21) is a flat surface for receiving the traction battery 23. See Fig. 3.
Regarding claim 20, Okamoto further discloses that the power supply container 8 (battery housing) is welded to front and rear frames 17, 18 of the vehicle body frame [0014], [0015]. See Figs. 2, 3.
Regarding claims 21 and 22, Okamoto does not specify the relative dimensions of the predetermined gap, the leg including the free end, and the contact region. However the claimed arrangement would have been obvious to one of ordinary skill in the art at the time of invention, because the battery housing of Okamoto would not perform differently if the predetermined gap is less than a length dimension of the leg and a free end of the leg is positioned closer to the battery housing part than the contact region. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IV. A.
Regarding claim 23, Okamoto further discloses that the leg (of the shielding plate 37) extends in a vertical direction from the cover (upper container 22) to a point beyond the contact region (overlapped portion of the upper flange 221 and lower flange 211). See Figs. 3, 5.
Regarding claim 25, Okamoto further discloses that the battery housing part (lower container 21) comprises a base part (floor of the lower container 21) to which the traction battery is mounted, and a side part (walls of the lower container 21) extending vertically between the cover (upper container 22) and the base part, wherein the side part includes an end stop (lower flange 211) projecting from a top surface of the side part [0015], wherein the end stop 211 is directly mounted (sealed, overlapped with upper flange 221) to the cover 22 [0014], [0015]. See Figs. 3, 5.
Regarding claim 26, Okamoto further discloses that the leg (vertical portion of shielding plate 37) extends parallel (substantially vertically and in the vehicle transverse direction) to a side wall of the side part (front and/or rear portions of the wall of the lower container 21), and a vertical gap is formed between the leg and said side wall of the side part, and wherein said predetermined gap, which is defined between said leg and the base part (floor of the lower container 21), lead into said vertical gap. See Figs. 3, 5.
Regarding claim 27, Okamoto further discloses that the side part (walls of the lower container 21) closes a vertical gap between the cover (upper container 21) and said base part (floor of the lower container 21) (the container is sealed) [0014]. See Figs. 3, 5.
Regarding claim 33, Okamoto further discloses that the cover (upper container 22) includes (i) a first horizontal surface (upper flange 221) that is mounted to the battery housing part (lower container 21), (ii) a second horizontal surface (uppermost surface of upper container 22) that is positioned above the traction battery (battery unit 23) and defines a top surface of the receiving region (accommodating chambers r1, r3), and (iii) an oblique surface (sidewalls of upper container 22) that interconnects the first and second horizontal surfaces and is angled with respect to the first and second horizontal surfaces, wherein the leg of the shielding plate 37 is angular. See Fig. 5. Okamoto does not disclose that the leg of the shielding plate is directly mounted to the oblique surface of the cover, however shifting the position of the connection between the shielding plate and the cover would not have modified the operation of the device, and therefore would have been an obvious matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); MPEP 2144.04 VI. C. Modifications to the size/shape of the mounting portion of the shielding plate and/or the oblique surface of the cover such that they are directly connected to each other similarly would have been obvious. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04 IV.


Claims 8 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-082167 A (Okamoto) in view of US 2009/0130530 A1 (Tanaka), as applied to claims 1, 5, 7, 9, 15, 16, 20-23, 25-27 and 33 above, and further in view of US 2014/0045024 A1 (Waters).
The combination of Okamoto and Tanaka teaches the battery housing as claimed in claims 1 and 25, as shown above, and Okamoto further discloses that the power supply container 8 (battery housing) is in the form of a sealed container [0014], but does not specify how the upper container 22 (cover) and the lower container 21 (battery housing part), which overlap at upper and lower flanges, 211, 221, are connected. Waters however teaches a battery case 22 including a lower portion or tub 22A and an upper portion or cap member 22B, respectively having peripheral flanges 44 and 60 in sealing engagement with each other, to create a sealed, desirably hermetically sealed or other moisture-proof sealed, environment within the battery case 22, wherein the tub 22A and the cap member 22B can be attached to one another in any suitable manner including the use of adhesive or bonding agents, the use of suitable connectors such as bolts and nuts, or any other suitable means [0025]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to connect the upper and lower flanges of the cover and the battery housing part of Okamoto to each other by an adhesive connection with an adhesive, as in Waters, with the reasonable expectation of creating a hermetically or other moisture-proof sealed environment within the battery housing, and whereby a space accommodating the adhesive would necessarily be formed between the upper and lower flanges. Such space between the upper and lower flanges 211, 221 in Okamoto would be between the top surface of the side part (walls of the lower container 21) and an underside of the cover (upper container 22) and exposed to an exterior side of the battery housing. See Figs. 3, 5.
Claims 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-082167 A (Okamoto) in view of US 2009/0130530 A1 (Tanaka), as applied to claims 1, 5, 7, 9, 15, 16, 20-23, 25-27 and 33 above, and further in view of JP 59-104240 A (Deki) and US 3343443 (Moore).
The combination of Okamoto and Tanaka teaches the battery housing as claimed in claim 1, as shown above, and Okamoto further discloses that the power supply container 8 (battery housing) is a metal press-processed part [0015] in the form of a sealed container [0014], but does not specify how the upper container 22 (cover) is connected to the lower container 21 (battery housing part). Deki however teaches a metal riveting nut 8 with a head 3a and a tubular region 5 fastened to an attachment plate 40, wherein an attachment object 41 is fastened to the attachment plate 40 via a screw 42 fastened to the riveting nut 8, that is strongly and securely fixed, so it is easy to use and easy installation and lossless operation can be imposed on working efficiency [abstract], [0001]. See Fig. 8. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the screw and riveting nut, as in Deki, to fasten the cover to the battery housing part of Okamoto, because they are known as a suitable connector for strongly and securely fastening two plates together easily and efficiently. Furthermore, when the riveting nut of Deki is fastened to the battery housing part of Okamoto, it will be electrically connected thereto, because both parts are metal.

    PNG
    media_image3.png
    129
    162
    media_image3.png
    Greyscale

Deki does not teach that the riveting nut has projections. Moore however teaches a riveting nut that has at least one projection (tabs 39, locking tips 92) on a side of the head 33, 91 that faces the tubular region (shank 35, tubular extension 90), which projection is provided to penetrate a sheet metal or the like 80, 99 during the fastening of the riveting nut, and in which projections (threads 34, drill portion 93) are provided on the tubular region 35, 90 of the riveting nut, which projections 34, 95 are cutting edges and are configured to penetrate the sheet metal or the like 80, 99 during pushing of the riveting nut in the sheet metal or the like 80, 99, whereby the riveting nut drills its own hole and is prevented from being shaken out by vibrations [3:14-45]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to provide projections as in Moore on the head and tubular region of the riveting nut of Deki, to penetrate and electrically conductively contact the battery housing part of Okamoto, with the reasonable expectation of allowing the riveting nut to drill its own holes of preventing the riveting nut from being shaken out by vibrations.

    PNG
    media_image4.png
    175
    269
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    271
    291
    media_image5.png
    Greyscale

Although not specifically disclosed by Moore, it further would have been obvious to one or ordinary skill in the art to provide the projections on the side of the head which faces away from the tubular region in addition to the side of the head which faces the tubular region, in order to further secure the riveting nut by allowing it to penetrate and electrically conductively contact the cover in addition to the battery housing part. Note that that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04 VI. B.
Claims 29-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-082167 A (Okamoto) in view of DE 102013102283 A1 (Pape).
Regarding claims 29, 30 and 32, Okamoto discloses a battery housing (power supply container 8) for receiving a traction battery (battery unit 23 for driving a vehicle) [0015], [0013], the battery housing 8 comprising a base part (floor of lower container 21), a cover (upper container 22), and a side part which is an extrusion (walls of the lower container 21), which together define a receiving region for the traction battery 23 [0015], the cover 22 having a contact surface (upper flange 221) and the side part 21 having a counter contact surface (lower flange 211), wherein the contact surface of the cover and the contact counter surface of the side part lie against each other (overlapped portion) in a contact region [0015], and wherein a shielding plate (shielding plate 37) extends into a shielding region, the shielding region being arranged between the receiving region (accommodating chambers r1, r3) and the contact region 211, 221 in order to bring about shielding in the shielding region [0020], wherein the shielding plate 37 is connected to (abuts, in contact with) the cover 22 [0009], [0019] in order to position the shielding plate 37 in a predetermined manner in the battery housing 8 when the cover 22 is fastened to the side part 21 (sealed container) [0014], wherein the shielding plate 37 comprises a mounting portion (upper horizontal portion of shielding plate 37) that is connected to the cover 22 and a leg (vertical portion of shielding plate 37) that extends downwardly from the mounting portion toward the base part 21, wherein the leg extends adjacent a side surface (casing 34) of the traction battery 23 that is mounted to the base part 21 [0017], wherein the side part includes an end stop (lower flange 211) projecting from a horizontally extending top surface of the side part [0015], wherein the end stop 211 is directly mounted (sealed, overlapped with upper flange 221) to the cover 22 [0014], [0015] and positioned adjacent to the shielding plate 37, and wherein the leg is disconnected and spaced apart from the base part by a predetermined gap. See Figs. 3, 5.
Okamoto does not disclose that the connection between the cover 22 and the mounting portion of the shielding plate 37 is a fixed connection. Okamoto does however teach that the shield frame 35 is fixed to the lower container 21 and grounded (electrically conductively connected) to the lower container 21 [0018]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to form the connection between the mounting portion of the shielding plate 37 and the cover 22 as a fixed connection, similarly to the connection between the shield frame 35 and the lower container 21, with the reasonable expectation of grounding the shielding plate 37 to the cover 22. Okamoto also teaches that the high rigidity of the shielding frame 35 can suppress breakage of the battery unit 23 and damage to the electronic control device 27 located on the front side of the shielding frame 35 when the vehicle receives an overload due to rear collision [0019], [0023]. Therefore one of ordinary skill in the art, who would have expected that such a fixed connection would increase the rigidity of the shielding plate 37, also would have been motivated to fixedly connect the mounting portion of the shielding plate 37 to the cover 22 with the reasonable expectation of further contributing to preventing damage in the event of a collision.
Okamoto does not disclose that the leg overlaps the traction battery in the vertical direction. However, it nevertheless would have been obvious to one of ordinary skill in the art to modify the size/shape of the leg so that it extends further downward, whereby it would overlap the traction battery in the vertical direction because it would increase the shielding provided by the leg. Note that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See also In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04 IV. In an alternative interpretation, it also would have been obvious to one of ordinary skill in the art to modify the leg so as to be connected to the shielding frame 35 on its side instead of on its top, as an obvious rearrangement of the connection which is a matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); MPEP 2144.04 VI. C.
Okamoto does not specify how the upper container 22 (cover) and the lower container 21 (battery housing part), which overlap at upper and lower flanges, 211, 221, are connected. Pape however teaches a lower housing shell 2 (battery housing part) and upper housing cover 3 (cover) with a sealant 6 incorporated therebetween in a groove 11, in order to retain the sealing material therein so that additional filling of the sealing material is largely avoided [0033]-[0034], wherein the sealing material couples both components via an adhesive bond and seals them simultaneously such that the housing for energy storage devices are atmospherically sealed tight and the closure is easily reversibly reopenable and recloseable to perform maintenance or to replace the housing contents [0009]-[0010]. The groove 11 is formed by an end stop projecting vertically from a horizontally extending top surface of the side part of the lower housing shell 2, wherein a space is formed at an intersection between the end stop, the horizontally extending top surface of the side part and an underside of the upper housing cover 3 and exposed on an exterior side of the battery housing, and the end stop is recessed from the exterior side, as shown in Fig. 3. Therefore, it would have been obvious to one of ordinary skill in the art to connect the upper and lower flanges of the cover and the battery housing part of Okamoto to each other by an adhesive connection with an adhesive, as in Pape, because it could seal the battery housing atmospherically tight with a closure that is easily reversibly reopenable and recloseable, and to include the claimed space and vertically projecting end stop, because it could form a groove to retain the sealing material therein so that additional filling of the sealing material can be avoided.

    PNG
    media_image6.png
    520
    418
    media_image6.png
    Greyscale

Regarding claim 31, Okamoto further discloses that the side part includes a hollow region (front and rear frames 17, 18) that is separate from the receiving region r1, r3 for the traction battery 23 [0015]. See Figs. 3, 5.
Regarding claim 34, Okamoto further discloses that the cover (upper container 22) includes (i) a first horizontal surface (upper flange 221) that is mounted to the battery housing part (lower container 21), (ii) a second horizontal surface (uppermost surface of upper container 22) that is positioned above the traction battery (battery unit 23) and defines a top surface of the receiving region (accommodating chambers r1, r3), and (iii) an oblique surface (sidewalls of upper container 22) that interconnects the first and second horizontal surfaces and is angled with respect to the first and second horizontal surfaces, wherein the leg of the shielding plate 37 is angular. See Fig. 5. Okamoto does not disclose that the leg of the shielding plate is directly mounted to the oblique surface of the cover, however shifting the position of the connection between the shielding plate and the cover would not have modified the operation of the device, and therefore would have been an obvious matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); MPEP 2144.04 VI. C. Modifications to the size/shape of the mounting portion of the shielding plate and/or the oblique surface of the cover such that they are directly connected to each other similarly would have been obvious. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04 IV.

Response to Arguments
Applicant's arguments filed 01/17/2022 have been fully considered, but they are not persuasive. 
The applicant argues that increasing the length of the leg of the shielding plate would not improve the shielding taught by Okamoto, but has failed to show that changing the length of the leg would change the performance of Okamoto’s device. Note that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Additionally, instead of changing the length of the vertical portion of Okamoto’s shielding plate, the claimed arrangement would also result from changing the position of the attachment between the shielding plate 37 and the shield frame 35, such that instead of the horizontal portion of the shield plate extending over the top of the battery 23 there would be an additional vertical portion extending along the side of the battery 23. The applicant does not address this modification and has failed to show that such rearrangement of parts would not have been obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); MPEP 2144.04 VI. C.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that the space 6 taught by Pape is not exposed on an exterior side of the battery housing, it is noted that the figure shows the space being at least partially exposed from the top to the exterior side of the housing. Additionally, Pape teaches in paragraph [0033] that the circumferential edge 4 of the housing may have either an S-shaped or an L-shaped cross section. Thus the portion of the housing edge 4 that extends vertically next to the side of the space 6 is not a required feature, and an embodiment in which the space 6 is also exposed from its side is also encompassed. Furthermore, Pape is only relied on for its teaching of the end stop, which feature may be incorporated into the housing having the flange shape of Okamoto without necessarily also modifying the shape of the circumferential edge of the housing based on Pape. Note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference, rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the end stop is positioned directly adjacent to the shielding plate) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, because Okamoto’s flange is positioned to the side of the shielding plate, they are considered to be sufficiently adjacent. 
For the above reasons, the previous rejections are being maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727